DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US PG Pub. 20150346593).
Regarding claims 1, 8 and 9, Masuda discloses a wavelength conversion element (luminescent plate 501 of fig. 5), comprising a base plate (base material 102 of fig. 5) and a plurality of wavelength conversion layers (second luminescent light emitting areas 506 and 507 of fig. 5), wherein 
the base plate (102) has a plurality of wavelength conversion regions (para. 0057; inorganic material or a crystallized luminescent material into a plate shape and each luminescent area 506 and 507 is sintered to the inorganic material thereby corresponding to the “plurality of regions”); 
the plurality of wavelength conversion layers (506 and 507) are respectively disposed on the plurality of wavelength conversion regions (para. 0076; luminescent material containing no resin binder is formed by sintering the mixed material containing at least the luminescent material and the inorganic material); and 
the plurality of wavelength conversion layers are sintered and connected together (para. 0078; the luminescent material containing no resin binder is formed by sintering the inorganic material containing at least aluminum nitride and the luminescent material together).

Regarding claims 2 and 3, Masuda discloses wherein the wavelength conversion element (501) further comprises at least one ceramic material layer sintered to and connected between the plurality of wavelength conversion layers and disposed in the ceramic material layer (para. 0057; The luminescent material containing no resin binder which is formed by being sintered together with the inorganic material is formed by sintering a mixed powder material which contains at least a luminescent material and an inorganic material and into which other materials such as a dispersant which assists in dispersing the luminescent material and a reflecting agent which assists in reflecting light are mixed as required. As the inorganic material, alumina, aluminum nitride and other ceramic materials).

Regarding claim 5, Masuda discloses wherein each of the plurality of wavelength conversion regions (506 and 507) is a part of an annulus (illustrated in fig. 5).

Regarding claim 6, Masuda discloses wherein each of the plurality of wavelength conversion layers comprises an inorganic colloid and a wavelength conversion material mixed in the inorganic colloid (para. 0057; inorganic material, alumina, aluminum nitride and other ceramic materials or mixtures thereof are used).

the excitation light source is configured to provide an excitation beam (para. 0035; The excitation light shining device 70 includes a light source group, a reflecting 
the wavelength conversion element (101) is disposed on a transmission path of the excitation beam (illustrated in fig. 3), the wavelength conversion element comprises a base plate (102) and a plurality of wavelength conversion layers (506 and 507), the base plate (102) has a plurality of wavelength conversion regions (para. 0057; inorganic material or a crystallized luminescent material into a plate shape and each luminescent area 506 and 507 is sintered to the inorganic material thereby corresponding to the “plurality of regions”), the plurality of wavelength conversion layers are respectively disposed on the plurality of wavelength conversion regions (para. 0076; luminescent material containing no resin binder is formed by sintering the mixed material containing at least the luminescent material and the inorganic material), the plurality of wavelength conversion layers are sintered and connected together (para. 0078; the luminescent material containing no resin binder is formed by sintering the inorganic material containing at least aluminum nitride and the luminescent material together), the plurality of wavelength conversion layers are configured to convert the excitation beam to a conversion beam (para. 0072; the second luminescent light emitting areas 506, 507 are formed by the two different types of luminescent materials containing no resin binder which emit the luminescent lights of different color tones), and the illumination beam comprises the conversion beam (para. 0025; In this projector 10, a pencil of light that is emitted from a light source unit 60 is shone on to the display device 51 via a light source side optical system which will be described hereinafter, .

Allowable Subject Matter
Claims 4 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 4 that was found to be allowable because the wavelength conversion element further comprises a light transmitting layer sintered to and connected between the adjacent plurality of wavelength conversion layers.

The subject matter of claim 10 that was found to be allowable is wherein the manufacturing method further comprises making the plurality of wavelength conversion layers contact each other through a ceramic material before performing the sintering process.

The subject matter of claim 11 that was found to be allowable is wherein the manufacturing method further comprises forming a plurality of wavelength conversion colloids contact each other on a mold before performing the sintering process, the plurality of wavelength conversion colloids comprise an inorganic colloid and a wavelength conversion material mixed in the inorganic colloid, and the plurality of 

The subject matter of claim 12 that was found to be allowable is wherein the manufacturing method further comprises disposing a light transmitting layer between the plurality of wavelength conversion layers, and making the light transmitting layer contact the plurality of wavelength conversion layers before performing the sintering process.

The subject matter of claim 13 that was found to be allowable is wherein the manufacturing method further comprises disposing a light transmitting material between the plurality of wavelength conversion layers before performing the sintering process, and making the light transmitting material form a light transmitting layer contact the plurality of wavelength conversion layers in the sintering process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        8 February 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882